DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in response to the amendments filed 03/10/2022 and the IDS filed 03/10/2022.

Claims 1, 4, 18, 20 are pending and being examined.  Claims 2, 3, 5-17, and 19 are canceled.  Claims 1, 18, and 20 are amended with no new subject matter being introduced.

Claims 1, 4, 18, 20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all of the cumulative limitations of independent claim 1 with particular attention to “an X-ray photoelectron spectroscopy (XPS) of the Pd(3d) core level region that comprises doublets at least at the following binding energies: 335.4 eV, 336.8 eV, and 338.8 eV…wherein the catalyst comprises 5wt% nanoparticulate palladium species and 5wt% ceria, both based on the quantity of alumina present”.
Specchia (Specchia, Stefania, et al: “Surface chemistry and reactivity of ceria-zirconia-supported palladium oxide catalysts for natural gas combustion”, February 2009, Journal of Catalysis, Vol. 263, No. 1, pp. 134 -145), Gelin (Gelin, Patrick, et al: “Complete oxidation of methane at low temperature over noble metal based catalysts: a review", Applied Catalysis B: Environmental 2002, Vol. 39, No. 1, pp. 1 -37), and Klingstedt (Klingstedt et al., “Hydrothermally Stable Catalysts for Removal of Emissions from Small-scale Biofuel Combustion Systems”, React. Kinet. Catal. Lett., 70 (2000) are considered to be the closest prior art.
Specchia teaches a catalyst comprising nanoparticle palladium species, non-hierarchical ceria, non-hierarchical alumina (page 134, abstract and col. 2; page 135, col. 1).  Specchia teaches/suggests the very small Pd particles are nanoparticles (Specchia, page 142, paragraph 6).  Specchia teaches stability up to at least 800°C, consistent catalytic activity to at least 800°C, and consistent catalytic activity for exhaust streams containing up to 18 wt.% water to at least 800°C (Specchia, page 135 Col. 1 last 2 paragraphs).  Specchia teaches light-off temperature of 250°C (Fig. 2).  Specchia teaches 2 wt.% nanoparticulate palladium (Specchia, page 135 2nd paragraph of Experimental section).
Gelin teaches increasing Pd loading induces a decrease in the light-off temperature (Gelin, page 31, 1st full paragraph).  Gelin teaches the addition of ceria to Pd/Al2O3 markedly improved the activity at high temperature by stabilization of the active PdO phase; the activity of Pd/CeO2-Al2O3 (15 wt.% ceria) was very similar to that of 15 wt.% Pd/Al2O3 in methane oxidation (Gelin, paragraph bridging pages 30 and 31).  Gelin also teaches that increasing Pd loading to 6 wt.% Pd induces a decrease of T50 in reaction mixtures containing pollutants other than methane; the positive effect of ceria additive could be used to reduce the amount of precious metal, thus reducing the cost of the catalyst (Gelin, 1st full paragraph on page 31).  
Klingstedt teaches Pd-Ce/Al2O3 catalysts comprising 1% Pd + 0.8 % ceria, 3% Pd + 0.8% ceria, 6% Pd + 0.8% ceria, 3% Pd + 6% ceria (Klingstedt, Table 1).  
Specchia, Gelin, Klingstedt, alone or combined do not teach nor obviate a catalyst comprising 5wt% nanoparticulate palladium species and 5wt% ceria with the claimed X-ray photoelectron spectroscopy (XPS).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734